Appeal unanimously dismissed as academic. Memorandum: Appellant seeks review of an order denying coram nobis relief in connection with a judgment of conviction upon which he was sentenced to a term of three and one-half to seven years on May 16, 1967. It now appears that on March 30,1970 an order was made in Brie County Court vacating such sentence and directing that he be resentenced so as to enable him to review the judgment by appropriate appeal. Thus, the issues presented herein have become academic. (Appeal from order of Brie County Court denying, without a hearing, motion .to vacate judgment of conviction for conspiracy, rendered May 16, 1967.) Present — Goldman, P. J., Marsh, Witmer, Moule and Bastow, JJ.